Filed 4/8/14 P. v. Degrate CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064861

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD247435)

KESHAWN DEVON DEGRATE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Laura

Halgren, Judge. Affirmed.

         James M. Crawford, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Keshawn Degrate was charged with numerous offenses and, pursuant to a plea

agreement limiting his sentence to a prison term of six years and dismissing the other

charges, he pleaded guilty to one count of assault with a deadly weapon (Pen. Code,1



1        Statutory references are to the Penal Code.
§ 245, subd. (a)) and admitted he personally used a firearm in committing the offense

(§ 12022.5, subd. (a)), and that the offense was committed for the benefit of, at the

direction of, and in association with a criminal street gang. (§ 186.22, subd. (b)(1).) The

court sentenced Degrate to a total term of six years, composed of three years for the

section 245 offense and a consecutive three-year term for the section 12022.5,

subdivision (a), allegation. The court dismissed the gang allegation, imposed a restitution

fine of $1,680, granted 383 days of custody credits and limited Degrate to 15 percent

conduct credits pursuant to section 2933.1. Degrate filed a timely notice of appeal. We

affirm the judgment.

                                          FACTS

       Degrate assaulted the victim with a firearm in association with and for the benefit

of a criminal street gang.

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436 and Anders v. California

(1967) 386 U.S. 738. Counsel has identified as possible issues: whether the court abused

its discretion in imposing the restitution fine of $1,680, and whether the court erred in

limiting Degrate's conduct credits to 15 percent of time served rather than awarding day-

for-day credits.

       We granted Degrate permission to file a supplemental brief on his own behalf, but

he has not responded. A review of the record pursuant to People v. Wende, supra, 25

                                              2
Cal.3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably

arguable appellate issues. Degrate has been competently represented by counsel on this

appeal.

                                    DISPOSITION

      The judgment is affirmed.




                                                                       McDONALD, J.

WE CONCUR:


HUFFMAN, Acting P. J.


O'ROURKE, J.




                                           3